Citation Nr: 0935288	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-26 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1973 to April 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in July 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder.

The Board acknowledges that the RO initially adjudicated the 
Veteran's claim as entitlement to service connection for 
PTSD.  However, the United States Court of Appeals for 
Veterans Claims (Court) recently held that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In this case, the Board believes that the Veteran 
has presented sufficient evidence to establish a general 
claim for service connection for a psychiatric disorder, to 
include PTSD, as the evidence establishes that the Veteran 
has been diagnosed with various psychiatric disorders.  
Accordingly, the Board has broadened the scope of the 
Veteran's PTSD claim to include all psychiatric disorders.  
Given the fully favorable disposition below, this will not 
prejudice the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence demonstrates Veteran currently has a 
diagnosis of PTSD that has been causally linked to an event 
or incident of his period of active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to substantiate the 
Veteran's claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008) or 38 C.F.R. § 3.159 (2008) before the Board decides 
this claim.  

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence showing 
a diagnosis of the condition; a link, established by the 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for a psychiatric disorder, to include PTSD, as he 
believes this condition arose out of his active duty service.  
In particular, the Veteran alleges that his current 
psychiatric condition stems from his involvement in a 
traumatic car accident and subsequent hospitalization and 
psychiatric treatment while in service.

Initially, the Board notes that the Veteran's account of an 
automobile accident and subsequent treatment in a psychiatric 
unit is corroborated by his service treatment records.  In 
November 1973, it was noted that the Veteran was involved in 
a car accident on base in the Philippines.  Though the 
Veteran complained of back pain, the examiners found no 
evidence of a formal back diagnosis, and instead diagnosed 
the Veteran with "hysterical conversion reaction with back 
pain."  The record reflects that the Veteran was then 
transferred to Elgin Air Force Base in 1974, where he was 
diagnosed with a psycho-physiological musculoskeletal 
reaction.  Further psychological evaluation revealed that the 
Veteran began to manifest characterological defenses and 
sociopathy, including violent acting-out episodes, 
projection, denial, and manipulation.  He was further 
diagnosed with personality pattern disturbance and passive-
aggressive personality.  As a result, the Veteran was 
discharged in April 1974.

Post-service medical records, as well as the Veteran's July 
2009 Board hearing testimony, reflect that the Veteran sought 
treatment for his psychiatric condition starting in 2002.  
These records also indicate that the Veteran was involved in 
an anger management group.  During a March 2003 psychiatric 
consult, the Veteran indicated that he felt depressed and had 
a long history of pain due to the car accident.  He was 
diagnosed with substance abuse at that time.  In April 2003, 
he was assessed with depression.  In an October 2003 VA 
examination, the examiner diagnosed the Veteran with anxiety 
disorder and somatoform disorder.  He traced these disorders 
back to the Veteran car accident in service, noting that the 
Veteran had a tendency to develop physical complaints in 
response to psychological stress.

The record also establishes that the Veteran has been 
diagnosed with PTSD.  In a January 2004 VA psychiatric 
consult, the examiner noted that the Veteran found the fear 
associated with the accident and helplessness he encountered 
in the ensuring months as extremely traumatic.  The examiner 
also indicated that psychiatric testing supported a diagnosis 
of PTSD.  Diagnoses of PTSD and dysthymic disorder were 
noted.  

An April 2005 statement from an Atlanta VA Medical Center 
clinical psychologist also links the Veteran's diagnosis of 
PTSD to his in-service car accident.  The psychologist noted 
that the accident presented a serious threat to the Veteran, 
and pointed out that the Veteran was referred to mental 
health in service because of his psychological problems 
related to the accident.  He noted symptoms including 
intrusive thoughts about the car accident, hyperarousal, 
anger, and withdrawal.  Furthermore, he indicated that the 
Veteran is receiving regular treatment for PTSD, and that his 
behavior is typical for a Veteran suffering from severe and 
chronic PTSD.

In sum, the evidence of record contains medical evidence 
establishing a diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  Accordingly, the Board concludes that service 
connection for a psychiatric disorder, to include PTSD, is 
warranted.  The claim is thus granted in full.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is granted.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


